Name: Council Regulation (EEC) No 3666/91 of 14 December 1991 amending Regulation (EEC) No 3927/90 laying down, for 1991, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 17. 12. 91 Official Journal of the European Communities No L 348/55 COUNCIL REGULATION (EEC) No 3666/91 of 14 December 1991 amending Regulation (EEC) No 3927/90 laying down, for 1991 , certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway Whereas, pursuant to the terms of Article 3 of Regulation (EEC) No 170/83 , it is for the Council to fix the total catches allocated to third countries and to lay down the specific conditions under which such catches must be taken, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3927/90 (3) lays down, for 1991 , certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels flying the flag of Norway ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Euro ­ pean Economic Community and the Kingdom of Norway (4), the Community and Norway have held further consultations concerning mutual fishing rights in 1991 ; HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 3927/90 the figure relating to sprat for the area ICES IV is hereby replaced by that appearing in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1991 . For the Council The President P. BUKMAN ANNEX Norwegian catch quotas for 1991 (tonnes  fresh round weight) Species Area within which fishing is authorized Quantity Sprat ICES IV 5 000 (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 302, 15. 11 . 1985, p. 1 . 0 OJ No L 378 , 31 . 12. 1990, p. 38 . (4) OJ No L 226, 29. 8 . 1980, p. 48 .